
	
		II
		110th CONGRESS
		1st Session
		S. 2116
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that corporate tax benefits based upon stock option compensation expenses be
		  consistent with accounting expenses shown in corporate financial statements for
		  such compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Corporate Tax Favors for Stock
			 Options Act.
		2.Consistent
			 treatment of stock options by corporations
			(a)Consistent
			 treatment for wage deduction
				(1)In
			 generalSection 83(h) of the Internal Revenue Code of 1986
			 (relating to deduction of employer) is amended—
					(A)by striking
			 In the case of and inserting:
						
							(1)In
				generalIn the case of
							,
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)Stock
				optionsIn the case of property transferred to a person in
				connection with the exercise of a stock option, any deduction by the employer
				related to such stock option shall be allowed only under section 162(q) and
				paragraph (1) shall not
				apply.
							.
					(2)Treatment of
			 compensation paid with stock optionsSection 162 of such Code
			 (relating to trade or business expenses) is amended by redesignating subsection
			 (q) as subsection (r) and by inserting after subsection (p) the following new
			 subsection:
					
						(q)Treatment of
				compensation paid with stock options
							(1)In
				generalIn the case of compensation for personal services that is
				paid with stock options, the deduction under subsection (a)(1) shall not exceed
				the amount the taxpayer has treated as an expense with respect to such stock
				options for the purpose of ascertaining income, profit, or loss in a report or
				statement to shareholders, partners, or other proprietors (or to
				beneficiaries), and shall be allowed in the same period that the accounting
				expense is recognized.
							(2)Special rules
				for controlled groupsThe Secretary shall prescribe rules for the
				application of paragraph (1) in cases where the stock option is granted by a
				parent or subsidiary corporation (within the meaning of section 424) of the
				employer
				corporation.
							.
				(b)Consistent
			 treatment for research tax creditSection 41(b)(2)(D) of the
			 Internal Revenue Code of 1986 (defining wages for purposes of credit for
			 increasing research expenses) is amended by inserting at the end the following
			 new clause:
				
					(iv)Special rule
				for stock optionsThe amount which may be treated as wages for
				any taxable year in connection with the issuance of a stock option shall not
				exceed the amount allowed for such taxable year as a compensation deduction
				under section 162(q) with respect to such stock
				option.
					.
			(c)Application of
			 amendmentsThe amendments made by this section shall apply to
			 stock options exercised after the date of the enactment of this Act, except
			 that—
				(1)such amendments
			 shall not apply to stock options that were granted before such date and that
			 vested in taxable periods beginning on or before June 15, 2005,
				(2)for stock options
			 that were granted before such date of enactment and vested during taxable
			 periods beginning after June 15, 2005, and ending before such date of
			 enactment, a deduction under section 162(q) of the Internal Revenue Code of
			 1986 (as added by subsection (a)(2)) shall be allowed in the first taxable
			 period of the taxpayer that ends after such date of enactment,
				(3)for public
			 entities reporting as small business issuers and for non-public entities
			 required to file public reports of financial condition, paragraphs (1) and (2)
			 shall be applied by substituting December 15, 2005 for
			 June 15, 2005, and
				(4)no deduction
			 shall be allowed under section 83(h) or section 162(q) of such Code with
			 respect to any stock option the vesting date of which is changed to accelerate
			 the time at which the option may be exercised in order to avoid the
			 applicability of such amendments.
				3.Application of
			 executive pay deduction limit
			(a)In
			 generalSubparagraph (D) of section 162(m)(4) of the Internal
			 Revenue Code of 1986 (defining applicable employee remuneration) is amended to
			 read as follows:
				
					(D)Stock option
				compensationThe term applicable employee
				remuneration shall include any compensation deducted under subsection
				(q), and such compensation shall not qualify as performance-based compensation
				under subparagraph
				(C).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to stock
			 options exercised or granted after the date of the enactment of this
			 Act.
			
